


EXHIBIT 10.4
    
SEPARATION AGREEMENT
AND GENERAL WAIVER AND RELEASE


This Separation Agreement and General Waiver and Release (“Agreement”) is made
by and between Ronald Fior (“Employee”) and Callidus Software Inc. (the
“Company”).


The Company and Employee have agreed that Employee’s last day of work in the
office was May 10, 2013. From May 11, 2013 until July 31, 2013, Employee agrees
to be available and responsive to the Company as an offsite employee on an as
needed basis.


    
The Company and Employee wish to completely resolve all issues between them
based on Employee’s employment with the Company and the separation therefrom.
The Company therefore agrees to provide Employee with Severance Pay and Benefits
despite the fact the Company is not legally, contractually or otherwise
obligated to do so, as provided below, and Employee agrees to release the
Company from any lawsuits or causes of action arising from or related to the
employment relationship or the separation therefrom, as provided below.


NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:


1.Separation from Employment. Employee’s separation date shall be July 31, 2013
(“Separation Date”).


2.Severance Pay and Benefits. Provided Employee complies with the terms of this
Agreement, and signs and returns this Agreement, without revocation, AFTER on or
before May 10, 2013, the Company agrees to provide Employee with the following
Severance Pay and Benefits.


(a)
The Company agrees to pay Employee the gross amount of $324,900.00, less all
required deductions, representing twelve (12) months of salary, within fourteen
(14) days of the Effective Date of this Agreement.



(b)
The Company agrees to pay Employee the gross amount of $243,675.00, less all
required deductions, representing twelve (12) months of target bonus. Employee
shall not be entitled to any additional payout under the 2013 Executive
Incentive Plan.



(c)
The Company agrees to provide the Employee with twelve (12) months of COBRA
coverage, in a lump sum payment, less required tax withholding.



(d)
The Company agrees to permit Employee to retain his current laptop computer
after Callidus has deleted all information on it, his iPad and his mobile phone.



(e)
Employee agrees that in return for this Agreement, he will receive compensation,
i.e., something of value, beyond that which he was already entitled to receive
before entering into this Agreement. Employee acknowledges that unless and until
this Agreement is executed, and provided it is not revoked as provided herein,
he is not otherwise entitled to receive the above compensation (“Severance Pay
and Benefits”). Employee agrees that the Severance Pay and Benefits described in
paragraphs 2 (a), (b), (c) and (d) constitute the entire amount of monetary
consideration provided to him under this Agreement and that he is not entitled
to any other claimed damage, costs, or attorneys' fees in connection with the
matters encompassed in this Agreement.



(f)
Employee acknowledges and agrees that the offer of Severance Pay and Benefits is
dependent upon execution of this Agreement and that failure to sign this
Agreement by May 10, 2013 will result in the revocation of this offer.



(g)
Should Employee return to work for Callidus within six months of Employee’s
Separation Date, either as an employee or a contractor, Employee agrees to
reimburse Callidus on a pro rata basis for Severance Pay and Benefits received.







--------------------------------------------------------------------------------




3.Payment of Salary; Approved Business Expense Reimbursement. Employee
acknowledges and represents that the Company has paid all salary due to Employee
through July 31, 2013, which Employee is entitled to regardless of whether he
signs this Agreement. Employee acknowledges that he is not eligible for any 2013
bonus opportunities. Regardless of whether Employee signs this Agreement, the
Company shall reimburse Employee for approved business expenses incurred through
July 31, 2013, subject to Employee’s compliance with the Company’s policies,
procedures, and rules on such expenses and documentation thereof. All expenses
must be submitted within 30 days of July 31, 2013.
    
4.Release of All Disputes and Causes of Action. Employee hereby fully and
forever releases, on behalf of himself and his respective heirs, the Company,
which includes its executors, officers, directors, employees, investors,
shareholders, administrators, predecessor and successor corporations, and
assigns, of and from any cause of action, whether in law or in equity, relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the date upon which the Employee
executes this Agreement including, without limitation,


(a)
any and all causes of action relating to or arising from Employee’s employment
relationship with the Company and the separation therefrom;



(b)
any and all causes of action for wrongful discharge of employment; termination
in violation of public policy; discrimination; breach of contract, both express
and implied; breach of the covenant of good faith and fair dealing; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;



(c)
any and all causes of action for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Age Discrimination in Employment Act, Older
Workers Benefit Protection Act, the California Fair Employment and Housing Act,
and Labor Code section 201, et seq. and section 970, et seq., but excluding the
Fair Labor Standards Act, the National Labor Relations Act and any other state,
federal or local statute or law which prohibits the release of claims generally
or absent court, agency or other approval;



(d)
any and all causes of action for violation of the federal, or any state,
constitution; and



(e)
any and all attorneys’ fees and costs.



The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete and general release as to
the matters released. It is the intention of the parties in executing this
Agreement that it shall be effective as a bar to each and every matter released
herein and that, should any proceeding be instituted with respect to matters
released herein, this Agreement shall be deemed in full and complete accord,
satisfaction and settlement of any such released matter and sufficient basis for
its dismissal. This release does not extend to any obligations incurred under
this Agreement.


5.Waiver of Known and Unknown Claims. The Employee represents that he is not
aware of any disputes or causes of action he has other than the disputes and
causes of action that are released by this Agreement. Employee acknowledges that
he is familiar with the provisions of California Civil Code Section 1542, or any
similar provision contained in the laws of the state in which Employee resides,
which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of this code section, nonetheless agrees to expressly
waive any rights he may have under it, as well as under any other statute or
common law principles of similar effect.
    
6.Time To Consider Agreement; Knowing and Voluntary Agreement. Employee
understands and agrees that: (a) Employee has 45 days within which to consider
this Agreement before executing it; (b) Employee has




--------------------------------------------------------------------------------




reviewed all aspects of this Agreement; (c) Employee has carefully read and
fully understands all of the provisions of this Agreement; (d) Employee
understands that in agreeing to this document he is releasing the Company from
any and all causes of action or lawsuits he may have against it; (e) Employee
knowingly and voluntarily agrees to all the terms set forth in this Agreement;
(f) Employee was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of his choice prior to executing
this agreement; (g) Employee has a full seven (7) days following the execution
of this Agreement and has been and hereby is advised in writing that this
Agreement will not become effective or enforceable until the revocation period
has expired. To revoke, the Employee must send a written statement of revocation
by certified mail to Cindy Eppard, SVP Chief Talent Officer, Callidus Software
Inc., 6200 Stoneridge Mall Road, Suite 500, Pleasanton, CA 94588; and (h)
Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 that may arise after the date of this Agreement is
executed are not waived; and (i) Employee acknowledges that he has been informed
in writing of the following information:


(i)The business unit affected;


(ii)
The job titles and ages of all affected individuals in the affected business
units and the ages of all individuals in the same business units who were not
affected as of her termination date;



(iii)The eligibility requirements of this severance program.


7.No Pending or Future Lawsuits. Except as described below, Employee agrees not
to file any lawsuit or bring any cause of action against the Company or any
other person or entity referred to herein, in any court or administrative
agency, with regard to any dispute, demand, liability or obligation arising out
of Employee’s employment with the Company or separation therefrom. Employee
further represents that no claims, complaints, charges or other proceedings are
pending in any court, administrative agency, commission or other forum relating
directly to his employment with the Company; however, nothing in this Agreement
precludes Employee from filing a charge or complaint with the Equal Employment
Opportunity Commission (EEOC) or other federal, state or local governmental
agency. In addition, in spite of this Agreement, the Employee still retains the
right to challenge the knowing and voluntary nature of this Agreement under the
OWBPA and ADEA before a court, the EEOC, or any state or local agency permitted
to enforce those laws, and this release does not impose any penalty or condition
for doing so. The Employee understands, however, that if he successfully pursues
a claim against the Company under the OWBPA or the ADEA, the Company may seek to
set off the amount paid to him for signing the release against any amount he
obtains. If Employee unsuccessfully pursues a claim against the Company under
the OWBPA or the ADEA, then the Company may be entitled to recover its costs and
attorneys’ fees to the extent specifically authorized by federal law.


8.Violation of the Agreement. By signing this Agreement, Employee agrees that he
will not pursue any causes of action or lawsuits covered by this Release. If the
Employee breaks this promise and violates this Agreement, the Employee agrees to
pay the Company’s costs and expenses (including reasonable attorneys’ fees) that
flow from that violation, other than for claims under the Older Workers Benefit
Protection Act (OWBPA) and the Age Discrimination in Employment Act (ADEA).
Employee also agrees that if he violates any part of this Agreement, he will not
be entitled to the Severance Pay and Benefits provided by this Agreement and
will immediately repay to the Company any Severance Pay and Benefits previously
paid to him consistent with federal law and paragraph 7 of this Agreement. Any
such violation will immediately render the Company’s obligations and agreements
hereunder null and void but the Employee’s obligations and agreements hereunder
shall remain in full force and effect.


9.Confidential Information. Employee acknowledges and agrees that in the course
of his employment with the Company, he has had access to and/or made use of
certain confidential information relating to the business activities of the
Company. Such confidential information includes, but is not limited to,
technical information; personnel information; business strategies; financial
results; pricing data; sourcing information, design information, market surveys
and research data; and contractual agreements between the Company and vendors
and other persons or entities, compilations of information and records that are
owned by the Company and are regularly used in the operation of the Company’s
business and other information that is kept confidential by the Company.
Employee agrees that he will not disclose any such confidential information,
directly or indirectly, or use any of it in any way whatsoever. Employee further
represents and agrees that all files, computer programs, records, documents,
lists, specifications, and similar items relating to the business activities of
the Company, including any and all copies, whether prepared by Employee or
otherwise coming into Employee’s possession, custody or control, are property of
the Company and have been or will be returned immediately by him to the Company
and that he will not remove from the premises of the Company any such property
or information or any electronic or other equipment of any kind. Employee
understands and agrees that the Employment, Confidential Information and
Invention Assignment Agreement signed by Employee remains in full force and
effect and is incorporated herein by reference.




--------------------------------------------------------------------------------






10.Solicitation of Employees. Employee shall not for a period of twenty-four
(24) months immediately following the termination of his relationship with the
Company either directly or indirectly solicit, induce, recruit or encourage any
of the Company's employees to leave their employment, take away such employees
from the Company, or attempt to so solicit, induce, recruit, encourage or take
away employees of the Company, either for himself or on behalf of any other
person or entity.


11.Return of Company Equipment. The Company agrees to permit Employee to retain
his current laptop computer after Callidus has deleted all information on it,
his iPad and his mobile phone, but otherwise Employee acknowledges that he has
returned all Company cellular telephones, PDAs, laptops, credit cards, keys,
access cards, and other equipment or material in his possession or control and
understands and agrees that the Company’s payment of Severance Pay is contingent
upon the return of such equipment and material.


12.Cooperation. Employee agrees to reasonably cooperate in any and all
complaints, administrative proceedings or other litigation matters to which
Employee or the Company is or could reasonably become a party. Employee further
agrees he will not act in any manner that might damage the business of the
Company. Employee agrees that he will not counsel or assist any attorneys or
their clients in the presentation or prosecution of any lawsuits or causes of
action by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under subpoena or other court order to do so. Nothing in this Agreement shall be
construed to preclude Employee from testifying, assisting or participating in an
investigation, proceeding or hearing conducted by the EEOC or other federal,
state or local agency.


13.Non-Disparagement. Employee agrees not to disparage the Company, or any of
its officers, directors or employees. The Company agrees that its executives
will not disparage Employee.


14.No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.


15.No Oral Modification. This Agreement may only be amended in writing signed by
Employee and the President and Chief Executive Officer (“CEO”) of the Company.


16.Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with this Agreement consistent with federal law and
paragraphs 7 and 8 of this Agreement.


17.Enforcement. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be heard before a neutral arbitrator selected from a list
provided by and in accordance with the employment rules of the Judicial
Arbitration and Mediation Service (JAMS) in the jurisdiction in which the
Employee worked. The arbitrator’s decision and/or award shall be final and
binding. The Parties agree that the prevailing Party shall be entitled to
recover from the other Party its reasonable attorneys fees and costs incurred to
enforce this Agreement.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all whom might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the disputes or causes of action released herein.


19.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
    
20.Governing Law. This Agreement shall be governed by the laws of the State of
California.


21.Effective Date. This Agreement is effective on the eighth (8th) day after it
has been signed by both Parties provided the Employee has not revoked the
Agreement during the previous seven (7) day period.






--------------------------------------------------------------------------------




22.Non-Admission of Liability. The parties agree that this Agreement is a
compromise of all claims disputed between Employee and the Company and is not
and shall never be treated as an admission of liability of any kind to Employee
or any other person by the Company for any purposes whatsoever.


23.Entire Agreement. This Agreement, and the other agreements referenced herein,
represent the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company, and supersede and
replace any and all prior agreements and understandings concerning Employee’s
relationship with the Company. Notwithstanding the above, this Agreement does
not supersede the indemnification obligations of the Company in the officer
Indemnification Agreement entered into by the Company and the Employee officer
the terms of which are attached hereto as Exhibit A.
 


24.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:


(a)
They have read this Agreement;



(b)
They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;



(c)
They understand the terms and consequences of this Agreement and of the release
it contains;



(d)
They are fully aware of the legal and binding effect of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


THE EMPLOYEE SHOULD READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF ALL KNOWN AND UNKNOWN CAUSES OF ACTION AND WILL SERVE AS A DEFENSE TO
ANY CAUSE OF ACTION OR LAWSUIT THE EMPLOYEE MAY BRING.


Callidus Software Inc.




Date: April 18, 2013            By /s/ Cindy Eppard___________________
Cindy Eppard


                        
Ronald Fior, an individual


Date: April 24, 2013            By /s/ Ronald Fior______________________
Ronald Fior






Date: July 31, 2013            By /s/ Ronald Fior____________________
Ronald Fior




